• WHEREAS this court, in In re Jantz, 243 Kan. 770, 763 P.2d 626 (1988), placed respondent on probation for two years with specific conditions of supervision, and the Honorable Leighton A. Fossey was appointed to supervise the respondent and file an appropriate report with the disciplinary administrator; and
. WHEREAS the disciplinary administrator filed his report with this court on October 15, 1990, which included the report and recommendations of Judge Fossey; and
WHEREAS Judge Fossey and thé disciplinary administrator recommend that the probation of respondent be continued for a period of one year under the same conditions as were previously imposed upon the respondent in order to allow certain financial problems facing respondent to be resolved; therefore,
IT IS ORDERED that the probation, with all conditions granted by this court on October 28, 1988, be continued for an additional one-year period pursuant to Supreme Court Rule 203(a)(5) (1989 Kan. Ct. R. Annot. 120), and that all previously imposed conditions of probation remain in full force and effect.
IT IS FURTHER ORDERED that Judge Fossey submit to the disciplinary administrator, in October 1991, a report concerning the probation of respondent, and that the disciplinary administrator, upon receipt of such report, submit an appropriate report to the court, at which time the court shall upon notice make such order as justice and equity may require.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.